Citation Nr: 1813055	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-25 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to diabetes mellitus.  

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to diabetes mellitus. 

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence is not sufficient to show that the Veteran's prostate cancer had its onset in service or is otherwise related to service.

2.  The evidence is not sufficient to show that the Veteran's diabetes mellitus had its onset in service, manifested to a compensable degree within one year of separation, or is otherwise related to service.

3.  The evidence is not sufficient to show that the Veteran's peripheral neuropathy of the left lower extremity had its onset in service or is otherwise related to service.

  
4.  The evidence is not sufficient to show that the Veteran's peripheral neuropathy of the right lower extremity had its onset in service or is otherwise related to service.
 
5.  The evidence is not sufficient to show that the Veteran's peripheral neuropathy of the left upper extremity had its onset in service or is otherwise related to service.

6.  The evidence is not sufficient to show that the Veteran's peripheral neuropathy of the right upper extremity had its onset in service or is otherwise related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have not been met.  
38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  

2.  The criteria for service connection for diabetes mellitus have not been met. 
38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  

3.  The criteria for service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).  

4.  The criteria for service connection for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).  

5.  The criteria for service connection for peripheral neuropathy of left upper extremity have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).  

6.  The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

For certain chronic disorders, including diabetes mellitus and malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for specific diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, despite any lack of evidence of such disease during service provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).

A veteran must have been present on the landmass or inland waterways of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (2008).  

Finally, service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran claims entitlement to service connection for prostate cancer, diabetes mellitus, and peripheral neuropathy of the bilateral upper and lower extremities.  As an initial matter the evidence shows that the Veteran has diagnoses of all the claimed disabilities.  See VA Treatment Records; Private Treatment Records.  Thus, the issue that remains disputed is whether his current diabetes mellitus, prostate cancer, and peripheral neuropathy of the bilateral upper and lower extremities had their onset in service, are related to a service-connected disability or are otherwise related to service.  

In addition, the Veteran asserts that his prostate cancer and diabetes mellitus are related to herbicide exposure in service while serving in Thailand.  See January 2016 Notice of Disagreement.  The Veteran's personnel records confirm he was a munitions specialist in the Air Force stationed in Udorn, Thailand from 1971 to 1972.  The Veteran reported that he worked in a bomb dump, which was located on the base on the perimeter far away from the other buildings and flight line.   See January 2016 Notice of Disagreement.  He further reported that the bomb dump was required to be free of weeds and foliage for safety and security reasons.  He further reported that the munitions specialists did not spray the foliage but another group of people came in and sprayed the foliage while they were away from the area.  Additionally, the Veteran reported that the barracks he resided in while stationed on the Udorn Air Force Base were on the opposite side of the base from the bomb dump and the perimeter was immediately next to the barracks.  He reported that at least twice daily he was required to travel the distance from the barracks to the bomb dump on foot in order to report for duty.   The Veteran asserted he was exposed to Agent Orange herbicide daily in the line of duty while stationed in Thailand during and in support of the Vietnam War.    

The Department of Defense (DoD) has provided VA with a list of domestic and foreign sites, outside Vietnam and the Korean demilitarized zone, where tactical herbicides such as Agent Orange were used, tested, or stored.  See DEP'T OF DEF., INFORMATION ON HERBICIDE TESTS & STORAGE OUTSIDE OF VIETNAM.  Regarding herbicide use in Thailand, the DoD list indicates that limited testing of tactical herbicides was conducted in Thailand in 1964 to 1965.  See May 2016 Correspondence.  

In addition, a June 2015 formal finding of lack of information required to verify Agent Orange exposure showed that all procedures to verify Agent Orange exposure have been correctly followed and that although the Veteran had service in Thailand, there is no evidence showing exposure to herbicides or service in Vietnam.  See also May 2016 Memorandum.  

Significantly, in a November 2005 Application for Compensation and/or Pension in connection with a separate claim, the Veteran denied being exposed to Agent Orange and other herbicides while in service. 

As the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides in service, the Veteran's claims must be considered based on  VA statutes and regulations addressing chronic disabilities.  38 C.F.R. § 3.309. 

Prostate Cancer

The Veteran's service treatment records are silent for complaints of or treatment for prostate cancer.  There is no other competent lay or medical evidence suggesting that the Veteran's prostate began in service.  The Veteran's private treatment records show he was first diagnosed with prostate cancer in June 2014 - approximately 40 years after service.  Thus, service connection for prostate cancer based service incurrence, including within the one-year presumptive period, is not warranted.  

Diabetes Mellitus 

The Veteran's service treatment records are silent for complaints of or treatment for diabetes mellitus, and there is no competent lay or medical evidence suggesting that the Veteran's diabetes mellitus began in service.  Thus, diabetes mellitus based on service incurrence is not warranted.  

The Board has also considered whether the Veteran's diabetes mellitus manifested to a compensable degree within one year of separation.  38 C.F.R. §§3.307, 3.309.  However, the evidence does not show that the Veteran's diabetes manifested to a compensable degree within one year of separation.  VA treatment notes show a diagnosis of diabetes in 2004 - approximately 30 years after separation.  Therefore, service connection on a presumptive basis pursuant to 38 C.F.R. § 3.309(a) is not justified.

As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus is related to service.  Service connection for diabetes mellitus is not warranted.  

Peripheral Neuropathy  

The Veteran asserts that his peripheral neuropathy of the bilateral upper and lower extremities is secondary to diabetes mellitus.  The Veteran's VA treatment records attribute his peripheral neuropathy to his diabetes mellitus.  However, as the Board finds that the Veteran's diabetes mellitus is not related to service, the claimed must be considered based on service incurrence.

The Veteran's service treatment records reveal no complaints of or treatment of peripheral neuropathy.   The Veteran's February 1974 retirement physical showed normal upper and lower extremities and a normal neurological system.    

As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities began in service or is related to service.  Service connection for peripheral neuropathy of the bilateral upper and lower extremities is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

 Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


